HAMILTON, J,
concurring:
I am of the opinion that the law as to the effect of renewals, continuing the operation of bonds, such as is in question here, if intended as a renewal makes a separate and distinct obligation upon the payment of the premium for the renewal, depending upon the intention of the parties. See: Procter Coal Co. v U. S. Fidelity & Guaranty Co., 124 Fed. Rep. 424, and Campbell Milk Co. v U. S. Fidelity & Guaranty Co., 146 N. Y. S. 92.
The facts bearing on this question of intention and action of the parties are meager, and, for that reason, I concur in the judgment of reversal and a remand of the case.